Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 1 of 23 PageID 114




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



DAVID NDALAMBA, and STARLINE
MEDIA, INC.
           Plaintiffs,                                 Civil Action No. 6:20-CV-01210-GAP-
                                                                        GJK
       v.

ELISHA TRICE, JOMY STERLING, and
STAR STATUS GROUP
                                                               JURY DEMAND
              Defendants.




JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

       v.

DAVID NDALAMBA and TYLER GNASS
              Counterclaim Defendants.




  DEFENDANTS JOMY STERLING AND STAR STATUS GROUP’S ANSWER AND
  AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT TOGETHER WITH
     COUNTERCLAIMS AGAINST DAVID NDALAMBA AND TYLER GNASS

       Defendants Jomy Sterling and Star Status Group (“SSG”) hereby respectfully submit, by

and through their undersigned counsel, this answer to Plaintiffs’ complaint [Dkt. No. 1], with

affirmative defenses and counterclaims to follow.


       I. NATURE OF THE ACTION




                                          Page 1 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 2 of 23 PageID 115




1.     Admit that David Ndalamba and Starline Media, Inc. initiated the above-referenced ac-

tion against Elisha Trice, Jomy Sterling, and Star Status Group. The allegations set forth in Para-

graph No. 1 are otherwise denied.

2.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 2.

3.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 3.

4.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 4.

5.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 5.

6.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 6. Further, Paragraph 6

purports to characterize the contents of a document, “Exhibit L,” which speaks for itself, and

thus no response is required.

7.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 7.

8.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 8.

9.     Denied.

10.    Ms. Sterling and SSG state that Crown Academy has not yet been released. The allega-

tions in Paragraph 10 are otherwise denied.

11.    Denied.




                                            Page 2 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 3 of 23 PageID 116




       II. PARTIES


12.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 12.

13.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 13.

14.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 14.

15.    Denied.

16.    Denied.


       III. JURISDICTION AND VENUE


17.    Ms. Sterling and SSG state that the allegations in Paragraph 17 set forth legal conclusions

to which no response is required.


       IV. GENERAL ALLEGATIONS


       A. Defendant TRICE’s Breach of the Software Development Non-Disclosure
       Agreement.

18.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 18. Further, Paragraph 18

purports to characterize the contents of a document, “Exhibit M,” which speaks for itself, and

thus no response is required.

19.    Paragraph 19 purports to characterize the contents of a document, “Exhibit M,” which

speaks for itself, and thus no response is required.




                                            Page 3 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 4 of 23 PageID 117




       A. Exhibits As Evidence In Support of General Allegations.


20.    Denied. Further, Paragraph 20 purports to characterize the contents of a document, “Ex-

hibit A,” which speaks for itself, and thus no response is required.

21.    Denied. Further, Paragraph 21 purports to characterize the contents of a document, “Ex-

hibit A,” which speaks for itself, and thus no response is required.

22.    Denied.

23.    Denied.

24.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 24.

25.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 25. Further, Paragraph 25

purports to characterize the contents of a document, “Exhibit F,” which speaks for itself, and thus

no response is required.

26.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 26. Further, Paragraph 26

purports to characterize the contents of a document, “Exhibit B,” which speaks for itself, and

thus no response is required.

27.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 27.

28.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 28. Further, Paragraph 28

purports to characterize the contents of a document, “Exhibit B,” which speaks for itself, and

thus no response is required.



                                            Page 4 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 5 of 23 PageID 118




29.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 29.

30.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 30.

31.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 31. Further, Paragraph 31

purports to characterize the contents of a document, “Exhibit C,” which speaks for itself, and

thus no response is required.

32.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 32.

33.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 33. Further, Paragraph 33

purports to characterize the contents of a document, “Exhibit D,” which speaks for itself, and

thus no response is required.

34.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 34.

35.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 35. Further, Paragraph 35

purports to characterize the contents of a document, “Exhibit E,” which speaks for itself, and

thus no response is required.

36.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 36. Further, Paragraph 36




                                            Page 5 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 6 of 23 PageID 119




purports to characterize the contents of a document, “Exhibit E,” which speaks for itself, and

thus no response is required.

37.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 37. Further, Paragraph 37

purports to characterize the contents of a document, “Exhibit F,” which speaks for itself, and thus

no response is required.

38.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 38.

39.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 39.

40.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 40. Further, Paragraph 40

purports to characterize the contents of a document, “Exhibit G,” which speaks for itself, and

thus no response is required.

41.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 41. Further, Paragraph 41

purports to characterize the contents of a document, “Exhibit G,” which speaks for itself, and

thus no response is required.

42.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 42.

43.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 43.




                                            Page 6 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 7 of 23 PageID 120




44.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 44.

45.    Denied. Further, Paragraph 45 purports to characterize the contents of a document, “Ex-

hibit H,” which speaks for itself, and thus no response is required.

46.    Denied. Further, Paragraph 46 purports to characterize the contents of a document, “Ex-

hibit H,” which speaks for itself, and thus no response is required.

47.    Denied. Further, Paragraph 47 purports to characterize the contents of a document, “Ex-

hibit I,” which speaks for itself, and thus no response is required.

48.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 48.

49.    Denied.

50.    Denied. Further, Paragraph 50 purports to characterize the contents of a document, “Ex-

hibit J,” which speaks for itself, and thus no response is required.

51.    Denied. Further, Paragraph 51 purports to characterize the contents of a document, “Ex-

hibit K,” which speaks for itself, and thus no response is required.

52.    Denied.

53.    Denied. Further, Paragraph 53 purports to characterize the contents of a document, “Ex-

hibit G,” which speaks for itself, and thus no response is required.

54.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 54.

55.    Paragraph 55 purports to characterize the contents of a document, “Exhibit M,” which

speaks for itself, and thus no response is required.




                                            Page 7 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 8 of 23 PageID 121




56.      Paragraph 56 purports to characterize the contents of a document, “Exhibit N,” which

speaks for itself, and thus no response is required.

57.      Denied. Further, Paragraph 57 purports to characterize the contents of a document, “Ex-

hibit M,” which speaks for itself, and thus no response is required.

58.      Denied.


        COUNT I – COPYRIGHT INFRINGEMENT AGAINST ALL DEFENDANTS

       17 U.S.C. § 106, et seq. (Direct, Contributory, Vicarious) (Against All Defendants)

581.     Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

through fully set forth herein.

59.      Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 59.

60.      Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 60.

61.      Denied.

62.      Denied.

63.      Denied.

64.      Denied.

65.      Denied.

66.      Denied.

67.      Denied.

68.      Denied.



1
    The Complaint contained two paragraphs numbered 58.



                                            Page 8 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 9 of 23 PageID 122




           COUNT II – BREACH OF THE NON-DISCLOSURE AGREEMENT


69.    Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

through fully set forth herein.

70.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 70. Further, Paragraph 70

purports to characterize the contents of a document, “Exhibit M,” which speaks for itself, and

thus no response is required.

71.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 71.

72.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 72.


     COUNT III – FOR TORTIOUS INTERFERENCE OF A CONTRACTUAL
 RELATIONSHIP AGAINST DEFENDANTS STARLING AND STAR STATUS GROUP

73.    Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

through fully set forth herein.

74.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

ling and SSG in this action, therefore no response is required at this time.

75.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

ling and SSG in this action, therefore no response is required at this time.

76.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

ling and SSG in this action, therefore no response is required at this time.

77.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

ling and SSG in this action, therefore no response is required at this time.



                                            Page 9 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 10 of 23 PageID 123




 78.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.


 COUNT IV – VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT, 18 U.S.C.
                               § 1030

 79.    Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

 through fully set forth herein.

 80.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 81.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 82.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 83.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 84.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 85.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 86.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.


       COUNT V – MISAPPROPRIATION OF TRADE SECRETS/VIOLATION OF
                  FLORIDA’S UNIFORM TRADE SECRETS ACT




                                            Page 10 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 11 of 23 PageID 124




 87.    Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

 through fully set forth herein.

 88.    Count V is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 89.    Count V is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 90.    Count V is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 91.    Count V is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.


        Ms. Sterling and SSG deny any and all relief sought by the Plaintiffs after Paragraph 91

 of the complaint.




              [AFFIRMATIVE DEFENSES AND COUNTERCLAIMS BELOW]




                                            Page 11 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 12 of 23 PageID 125




                                    AFFIRMATIVE DEFENSES2


        Ms. Sterling and SSG further set forth the following defenses, without waiving any ar-

 guments that they may be entitled to assert regarding the burden of proof, legal presumptions, or

 other legal characterizations.


                                  FIRST AFFIRMATIVE DEFENSE


                                       Failure to State a Claim


        The complaint fails to state a claim upon which relief can be granted.


                                SECOND AFFIRMATIVE DEFENSE


                                         Lack of Ownership


        Plaintiffs’ copyright infringement claim fails because Plaintiffs are not the owner of the

 alleged copyrights at issue.


                                  THIRD AFFIRMATIVE DEFENSE


                                    Lack of Required Registration


        Plaintiffs’ copyright infringement claim fails because Plaintiffs lack the required registra-

 tion(s) to bring their claim. See Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S.

 Ct. 881 (2019).


 2
   The affirmative defenses identified represent those Ms. Sterling and SSG have respect to Count
 I only, since the only other courts against them – Counts III, IV, and V – are subject to a pending
 motion to dismiss. Ms. Sterling and SSG reserve the right to amend their answer should all or
 part of their motion to dismiss be denied.



                                            Page 12 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 13 of 23 PageID 126




                             FOURTH AFFIRMATIVE DEFENSE


                                           No Originality


        Plaintiffs’ copyright infringement claim fails because the alleged infringed software lacks

 the originality required for copyright protection under the Copyright Act.


                              FIFTH AFFIRMATIVE DEFENSE


                                      No Substantial Similarity


        There is no substantial similarity between Plaintiffs’ alleged works and any works owned

 or created by Ms. Sterling or SSG.


                              SIXTH AFFIRMATIVE DEFENSE


                                 No Copyrightable Subject Matter


        Plaintiffs’ alleged works are not subject to copyright protection because they represent

 ideas, procedures, methods, systems, processes, concepts, principles, or discoveries.


                            SEVENTH AFFIRMATIVE DEFENSE


                                          Merger Doctrine


        Plaintiffs’ alleged works represent the only way to express an idea; therefore they are not

 protectable works under the merger doctrine.


                             EIGHTH AFFIRMATIVE DEFENSE


                                                Waiver


                                           Page 13 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 14 of 23 PageID 127




          Plaintiffs’ claims are barred, in whole or in part, because such claims have been waived,

 discharged, and/or abandoned.


                                NINTH AFFIRMATIVE DEFENSE


                                                Estoppel


          Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs are estopped by their

 own conduct from claiming any right to damages or other relief from Ms. Sterling or SSG.


                                TENTH AFFIRMATIVE DEFENSE


                                          No Willful Conduct


          Neither Ms. Sterling nor SSG took any action with respect to Plaintiffs’ alleged rights or

 intellectual property willfully, knowingly, or intentionally and therefore cannot be subjected to a

 claim for willful infringement.


                             ELEVENTH AFFIRMATIVE DEFENSE


                                   Vague and Indefinite Allegations


          Many of the allegations set forth in the complaint are vague, ambiguous, unintelligible,

 and incoherent. No relief can be granted to Plaintiffs based on such vague and indefinite allega-

 tions.


                              TWELFTH AFFIRMATIVE DEFENSE


                                             Unclean Hands




                                             Page 14 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 15 of 23 PageID 128




        Plaintiffs’ copyright infringement claim is barred by the doctrine of unclean hands.


                          THIRTEENTH AFFIRMATIVE DEFENSE


                                        Speculative Losses


        Plaintiffs’ losses, if any, are speculative and/or uncertain and, therefore, not compensable.


                         FOURTEENTH AFFIRMATIVE DEFENSE


                               Reservation of Affirmative Defenses


        Ms. Sterling and SSG expressly reserve the right to supplement their Answer to the com-

 plaint to include Affirmative Defenses which may become known to them during the course of

 these proceedings.




 DEFENDANTS JOMY STERLING AND STAR STATUS GROUP’S COUNTERCLAIMS
             AGAINST DAVID NDALAMBA AND TYLER GNASS

        Pursuant to Rules 13 and 20 of the Federal Rules of Civil Procedure, Defendants Jomy

 Sterling and Star Status Group (“SSG”) bring the following Counterclaims against David Nda-

 lamba (as an individual and as a purported agent of Starline Media, Inc.) and Tyler Gnass for

 damages caused by their illegal conduct.


                                        INTRODUCTION


        The lawsuit filed against Ms. Sterling and her Roblox group is part of a smear campaign

 engineered by Mr. Ndalamba and Mr. Gnass to destroy Ms. Sterling’s reputation and business all




                                            Page 15 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 16 of 23 PageID 129




 because she is developing and about to publish a game on the Roblox platform called Crown

 Academy that will directly compete with a game Mr. Ndalamba is associated with called Royale

 High. Not only that, Mr. Gnass’ actions are revenge for being justifiably let go by Ms. Sterling

 for willfully violating the basic terms of the parties’ working relationship. Prior to Mr. Ndalam-

 ba’s filing of the lawsuit, he and Mr. Gnass made defamatory and disparaging statements about

 Ms. Sterling and her Roblox group to many in the Roblox community (including Ms. Sterling’s

 business associates and extensive fan base) by way of a YouTube video, Discord chats, social

 media posts, and direct online and phone communications. At one point, Mr. Gnass orchestrated

 a false and defamatory Twitter post by enlisting the help of an innocent bystander so that he

 could harm Ms. Sterling and her business without actually getting any blood on his hands. As a

 direct consequence and proximate cause of Mr. Ndalamba and Mr. Gnass’ actions Ms. Sterling’s

 reputation in the Roblox community has been irreparably shattered and the impending release of

 her game Crown Academy has been effectively sabotaged. Ms. Sterling has suffered and is ex-

 pected to suffer substantial lost profits and related damages (including extensive damage to her

 reputation) in an amount exceeding $75,000.


                                              PARTIES


 1.     Counterclaim Plaintiff Jomy Sterling, in her individual capacity and as the sole owner of

 the Roblox group called Star Status, is a Florida resident and resides in this District.

 2.     Counterclaim Plaintiff Star Status Group is a Roblox group.

 3.     Counterclaim Defendant David Ndalamba (“Mr. Ndalamba”) is an individual that re-

 sides in Ontario, Canada.

 4.     Counterclaim Defendant Tyler Gnass (“Mr. Gnass”) is an individual that resides in the

 State of Michigan.


                                            Page 16 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 17 of 23 PageID 130




                                  JURISDICTION AND VENUE


 5.     This Court has both subject matter and personal jurisdiction over Mr. Ndalamba. The

 Court has supplemental subject matter jurisdiction over Mr. Ndalamba because the claims he has

 asserted against Ms. Sterling are so related to Ms. Sterling’s claims that they form part of the

 same case or controversy. Diversity jurisdiction also exists with respect to Mr. Ndalamba be-

 cause he is a resident of Canada and the damages in this case are in excess of $75,000 with re-

 spect to his conduct alone.

 6.     Mr. Ndalamba is a plaintiff in this action and as such has already availed himself to the

 jurisdiction and venue of this Court.

 7.     This Court has both subject matter and personal jurisdiction over Mr. Gnass. The Court

 has supplemental subject matter jurisdiction over Mr. Gnass because the claims Mr. Ndalamba

 and Starline Media, Inc. have asserted against Ms. Sterling are so related to Ms. Sterling’s claims

 that they form part of the same case or controversy. Diversity jurisdiction also exists with respect

 to Mr. Gnass because he is a resident of Michigan and the damages in this case are in excess of

 $75,000 with respect to his conduct alone. Venue is appropriate with respect to Mr. Gnass be-

 cause the Court has personal jurisdiction over him.


                                               FACTS


 8.     Ms. Sterling is the owner of a Roblox group called Star Status.

 9.     Ms. Sterling goes by the persona Pixelated Candy and is well known in the Roblox com-

 munity largely because of her popular Roblox game Fashion Famous, the creation of other popu-

 lar Roblox game assets, and significant community engagement since at least as early as 2014.




                                            Page 17 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 18 of 23 PageID 131



 10.    In or around June of 2018, Ms. Sterling began the process of developing a new Roblox

 game, a game that she plans to release soon under the name Crown Academy. To date, develop-

 ment of the Crown Academy game has required in excess of 100+ man-hours and has cost Ms.

 Sterling at least $200,000 in related costs and expenses.

 11.    As part of the Crown Academy development process, Ms. Sterling enlists the help of in-

 dependent contractors that help her design and code certain aspects of the game. Enlisting the

 help of independent contracts is standard industry practice.

 12.    In or around October 2018, Ms. Sterling enlisted the help of Mr. Gnass as an independent

 contractor. He was responsible for, inter alia, writing code for the Crown Academy game, which

 was in development at the time.

 13.    Despite an amicable working relationship when the relationship first started, Mr. Gnass

 began to engage in conduct that violated the basic terms of the working relationship he had es-

 tablished with Ms. Sterling. As a result of this misconduct, Ms. Sterling was forced to part ways

 with Mr. Gnass. Mr. Gnass became enraged with Ms. Sterling because of this and knew exactly

 how he was going to get his revenge.

 14.    Upon information and belief, Ms. Sterling would learn after parting ways with Mr. Gnass

 that he had engineered a scheme sometime during his time as an independent contractor for her

 to make it look like Ms. Sterling stole video game code and other information from her competi-

 tor, the team behind the game Royale High. He did this (a) by surreptitiously uploading Royale

 High code and other assets to Ms. Sterling’s joint Discord channel and her proprietary game

 code, and then after he parted ways with Ms. Sterling, (b) by publicly disclosing to others in the

 Roblox community that Ms. Sterling had stole Royale High code (when in fact he was the one

 that surreptitiously put it in the Discord channel and Ms. Sterling’s code in the first place). Mr.




                                            Page 18 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 19 of 23 PageID 132




 Gnass knew that the statements he made about Ms. Sterling and her game were false when he

 made them.

 15.    Mr. Gnass was not alone. Like Mr. Gnass, Mr. Ndalamba, knowing of Mr. Gnass’ med-

 dling and smear campaign, publicly disclosed to others in the Roblox community false, defama-

 tory, and disparaging statements about Ms. Sterling and her game, namely that she had stolen

 code and other assets from Royale High. Mr. Ndalamba knew the statements he made were false

 when he made them.

 16.    On or about February 2, 2020, Mr. Gnass and Mr. Ndalamba participated in a group call

 with one other person, which was recorded, and then subsequently uploaded and publicly pub-

 lished on YouTube for many in the Roblox community to see.

 17.    During the call Mr. Gnass made the following statements (among others):

        a.      Ms. Sterling is a “shitty person.”

        b.      Ms. Sterling has “stolen shit from other people” and “scammed people.”

        c.      Ms. Sterling “stole the Royale High shop.”

 18.    During the call Mr. Ndalamba made the following statements (among others):

        a.      Ms. Sterling “has ruined” other peoples’ lives.

        b.      “Nothing good happens” when people associate themselves with Ms. Sterling.

        c.      Ms. Sterling has stolen stuff and “gotten people to steal stuff” for her.

        d.      Ms. Sterling and her group got caught stealing.

        e.      We have a mass amount of evidence of Ms. Sterling’s theft.

        f.      I wouldn’t be surprised if she swatted someone or physically harmed someone.

 19.    Both Mr. Gnass and Mr. Ndalamba made the statements on the call (in addition to other

 similar statements made outside the call) with the express purpose of ruining Ms. Sterling’s repu-




                                            Page 19 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 20 of 23 PageID 133




 tation in the Roblox community and to sabotage the release of her games, particularly her soon-

 to-be-released game Crown Academy. They both knew these statements would induce others not

 to associate themselves with Ms. Sterling and/or pay to play her new Crown Academy game.

 20.    Upon information and belief, the information screen-shared during the February 2, 2020

 call and subsequently disseminated privately and publicly through platforms like Twitter were

 taken out of context and/or fabricated.

 21.    Statements similar to the statements made by Mr. Gnass and Mr. Ndalamba during the

 February 2, 2020 call have been published to others in private chats and phone calls, and publicly

 through Twitter and other social media posts.

 22.    The statements made by Mr. Gnass and Mr. Ndalamba were heard or read by individuals

 in Florida who watched the YouTube video, read such statements in social media posts, or oth-

 erwise received such statements through direct messages from the Counterclaim Defendants via

 a phone call or chat.

 23.    Mr. Gnass and Mr. Ndalamba’s defamatory and disparaging statements have spread rap-

 idly through the Roblox community to the point that there are now many high-profile videos on

 YouTube (many with 100,000 + views) discussing the false accusations.

 24.    Mr. Gnass and Mr. Ndalamba’s actions have irreparably damaged Ms. Sterling’s reputa-

 tion as a Roblox developer and have sabotaged the impending release of her new game Crown

 Academy. For example, since the defamatory and disparaging statements have been made, Ms.

 Sterling has been unfollowed and unfriended by many business contacts that have a substantial

 influence over the success of games published on the Roblox platform. Many of Ms. Sterling’s

 fans (now former fans) have also indicated they will no longer support her or her games because

 of the false accusations.




                                           Page 20 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 21 of 23 PageID 134




                                     COUNT I - DEFAMATION


 25.     Ms. Sterling repeats and re-alleges each of the allegations in the paragraphs above as

 though they were fully set forth herein.

 26.     The Counterclaim Defendants each published false statements about Ms. Sterling, her

 game, and her group Star Status to others by way of a YouTube video, social media posts, and

 direct messages and phone calls.

 27.     The Counterclaim Defendants made the statements identified herein knowing they were

 false, with reckless disregard as to their falsity, or at the very least with negligence.

 28.     The statements made by the Counterclaim Defendants have subjected Ms. Sterling to ha-

 tred, distrust, ridicule, contempt, and disgrace within the Roblox community and have injured

 her in her trade and profession.

 29.     Ms. Sterling has been injured as a direct and proximate cause of the Counterclaim De-

 fendants’ statements.


                                    COUNT II – TRADE LIBEL


 30.     Ms. Sterling repeats and re-alleges each of the allegations in the paragraphs above as

 though they were fully set forth herein.

 31.     The Counterclaim Defendants each published false statements about Ms. Sterling, her

 game, and her group Star Status to others by way of a YouTube video, social media posts, and

 direct messages and phone calls.

 32.     When the Counterclaim Defendants made the statements alleged herein they knew or had

 reason to know that the statements would likely induce others not to deal with Ms. Sterling, her

 games, or her group Star Status.



                                             Page 21 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 22 of 23 PageID 135




 33.      The Counterclaim Defendants’ statements that Ms. Sterling and her group stole code and

 other video game assets from a competitor have materially and substantially induced others not

 to deal with Ms. Sterling, her game, or her group Star Status.

 34.      The Counterclaim Defendants’ statement have proximately caused and will continue to

 cause Ms. Sterling to lose substantial profits, in addition to a loss of business relationships and a

 fan base that are required to publish a successful game on Roblox.


          WHEREFORE, Ms. Sterling and SSG respectfully request that the Court:


       A. Enter judgment in Ms. Sterling and SSG’s favor on each of Plaintiffs’ claims, dismissing

          the claims with prejudice.


       B. Award defendants Ms. Sterling and SSG their reasonable costs and fees, including attor-

          neys’ fees pursuant to 17 U.S.C. § 505.


       C. Enter judgment in Ms. Sterling and SSG’s favor on each of their counterclaims.


       D. Order the Counterclaim Defendants to retract all defamatory statement published to date

          and to issue a statement to the Roblox community through whatever means required indi-

          cating that all of the defamatory statements made by them were false, namely that Ms.

          Sterling and SSG did not steal any code or other assets from Royale High.


       E. Grant Ms. Sterling and SSG such other and further relief as the Court may deem just and

          proper.


                                          JURY DEMAND


          Ms. Sterling and SSG demand a jury trial on all claims so triable.



                                            Page 22 of 23
Case 6:20-cv-01210-GAP-GJK Document 16 Filed 08/07/20 Page 23 of 23 PageID 136




 DATED: August 7, 2020                           Respectfully submitted

                                                 Jomy Sterling AND
                                                 Star Status Group
                                                 By Their Attorney,
                                                 /s/ Shaun P. Keough
                                                 Shaun P. Keough (Trial Counsel)
                                                 Florida Bar # 1000985
                                                 PARKER KEOUGH LLP
                                                 3505 Lake Lynda Dr. Suite 200
                                                 Orlando, FL 32817
                                                 Tel.: (321) 262-1146
                                                 Fax.: (617) 963-8315
                                                 E-mail: skeough@parkerkeough.com




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed

 with the Court using the Court’s ECF System which will electronically serve a copy on Au-

 gust 7, 2020 on all counsel of record.


                                                  BY: s/ Shaun P. Keough
                                                  Shaun P. Keough, Esquire
                                                  Fla. Bar No.: 1000985




                                          Page 23 of 23
